03/07/2022



                                                                                           Case Number: DA 22-0077




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 22-0077

N.B., K.M.L.B., K.R.B., and K.R.B.,

            Plaintiffs and Appellants,

      v.
                                                      ORDER OF MEDIATOR APPOINTMENT
MONTANA DEPARTMENT OF
PUBLIC HEALTH AND HUMAN
SERVICES, a Montana State Agency,

            Defendant and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT John Greef, whose name appears next on the list of
attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this March 7, 2022.




                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Kathleen Molsberry, Matthew Lowy, Rutherford Hayes, John Greef